                                                                                     FILED
                        UNITED STATES DISTRICT COURT               NOV O2 2020
                 FOR
                   .
                     THE EASTERN DISTRICT
                                  ·
                                            OF NORTH CAROLINA PETER~JR.,cLERK
                                                                US DIS CT C RT EDNC
                              WESTERN DIVISION              · BY              'oePCLK

                               NO. 5:20-CR-304-M ,,

    UNITED STATES OF AMERICA                       )
                                                   )
                 V.                                )     CRIMINAL INFORMATION
                                                   )
    ANDREW SALVARANI GARCIA-SMITH                  )

          The United States charges that:


           On or about May 30, 2020, in the Eastern District of North Carolina, the

    defendant, ANDREW SALVARANI GARCIA-SMITH, aiding and abetting others

1
    both known and unknown to the Grand Jury, maliciously damaged and destroyed by

    means of fire and an explosive, a building, the Market House, located at Market

    Square, Fayetteville, North Carolina, in whole and in part owned and possessed by

    the City of Fayetteville, an organization receiving Federal financial assistance, in

    violation of Title 18, United States Code, Sections 844(£)(1) and 2.




                                                ROBERT J. HIGDON, JR.
                                                United States Attorney



                                                BY: J.D. Koesters
                                                Assistant United States Attorney

                                                Date:    I{ /   J--- /   ~o )....Q


              Case 5:20-cr-00304-M Document 20 Filed 11/02/20 Page 1 of 1
